Citation Nr: 1420885	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-47 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to in-service herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to September 1959 and from December 1959 to May 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2012 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in San Antonio, Texas; a transcript of the hearing is of record.  

In a February 2013 decision, the Board denied service connection for diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Order, the Court granted a Joint Motion by the parties to vacate and remand the February 2013 Board decision, and returned this case to the Board for further proceedings.  

Subsequent to issuance of the September 2010 statement of the case (SOC), the Veteran submitted additional evidence in support of his appeal.  He has waived RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2013).

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that they do not include any additional relevant documents.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and erectile dysfunction, to include as secondary to diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has reported going on shore in Vietnam during service, stating that while serving on the U.S.S. Sanctuary, a hospital ship, he served as a boat engineer and transported people to and from the ship on a daily basis, which involved going onshore in Vietnam.  He has also reported being granted liberty to go ashore for a short time on several occasions.     

2.  The Veteran's service personnel records confirm that he served on the U.S.S. Sanctuary from April 1969 to May 1970 and his DD Form 214 lists his military occupational specialty as analogous to a marine mechanic.  

3.  In April 2009, the National Personnel Records Center (NPRC) advised the RO that the Veteran served aboard the U.S.S. Sanctuary which was in the official waters of the Republic of Vietnam during various periods between June 1969 and April 1970.  

4.  An October 2009 response from the Defense Personnel Records Image Retrieval System (DPRIS) documents that the U.S.S. Sanctuary operated in the waters off DaNang and Wunder Beach and was anchored in DaNang Harbor for a change of command in June 1969.  

5. An "Agent Orange: Alphabetized Ships List" from the VA Public Health website reports that the U.S.S. Sanctuary operated continuously on close coastal waters from 1967 to 1971 with evidence that crew members went ashore on liberty leave.

6.  The Veteran is competent to report going on shore in Vietnam during service and, particularly in light of the corroborating evidence indicated above, his reports are deemed credible.  


CONCLUSIONS OF LAW

1.  The Veteran is presumed to have been exposed to herbicides during service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307 (2013).  

2.  Diabetes mellitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


ORDER

Service connection for diabetes mellitus is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

In light of the above action, remand is required to obtain outstanding pertinent VA treatment records and to afford the Veteran VA examinations to evaluate his claimed peripheral neuropathy of the bilateral lower extremities and erectile dysfunction.  

The Veteran is advised that, in order to substantiate his claims for service connection for peripheral neuropathy of the bilateral lower extremities and erectile dysfunction, the evidence must show, or be at least evenly balanced showing that his current disability is related to service or was caused or aggravated by his service-connected diabetes mellitus.  To substantiate his claim, he may submit evidence showing this relationship between his claimed current peripheral neuropathy of the lower extremities and erectile dysfunction and service or his service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed peripheral neuropathy of the lower extremities and erectile dysfunction.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for treatment records from the VA Corpus Christi outpatient clinic (OPC).

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file and/or e-folder, afford the Veteran a VA examination to determine the etiology of his claimed peripheral neuropathy of the bilateral lower extremities.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran has had peripheral neuropathy in either lower extremity at any time since around March 2007 (when he filed his claim for service connection) which (1) began during active service, (2) is related to any incident of service, or (3) was caused or aggravated by his service-connected diabetes mellitus.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* Service treatment records are negative for complaints regarding or treatment for peripheral neuropathy.  

* A June 2007 treatment record includes an impression of type II diabetes mellitus with nephropathy and neuropathy.  

* A May 2010 MRI of the lumbar spine revealed mild diffuse disc bulges from L2-L3 to L5-S1 levels with no significant spinal canal stenosis.  There was asymmetry of a disc bulge at the L4-L5 level towards the left far lateral aspect.  There were also moderate osteoarthritic changes at the L4-L5 and L5-S1 levels.  

* During private treatment in June 2010, the Veteran complained of leg pain.  The pertinent diagnosis was sciatica, left.   

* The Veteran underwent an NCS/EMG test in June 2010 because of left buttock pain radiating down the left lower extremity to the shin.  The Veteran denied complaints on the right side.  He reported having this pain about six years earlier, which was "cured" by an injection and added that the pain had only recently returned.  The study revealed electrophysiologic abnormalities suggestive of moderate left lumbosacral axonal nerve root compromise involving the L5 and S1 nerve root levels, L5 more than S1, and moderate motor/sensory polyneuropathy affecting the lower extremities that is axonal in nature.  

* In August 2010, the Veteran complained to his private physician of left leg pain.  The pertinent diagnosis was chronic pain (sciatica).  

* A September 2010 treatment record from Dr. M.A. reflects that the Veteran had been referred for severe left lower extremity pain in what would be described as a left L5/S1 distribution for the past several months.  The Veteran denied right lower extremity pain.  He presented with back pain and lumbar radiculopathy.  The diagnoses were lumbar disc disease with myelopathy and lumbar spinal stenosis.  The physician commented that the Veteran had left lower extremity radiculopathy and extensor hallucis longus (EHL) weakness with L5/S1 nerve root irritation per EMG/NCV.  

* Later in September 2010, the Veteran's physician indicated that he had diabetes mellitus and neuropathy and noted that he had been diagnosed with "pain (sciatic)?" by his primary care physician.  

* In his October 2010 VA Form 9, the Veteran asserted that his claimed conditions, including peripheral neuropathy of the bilateral lower extremities, had their original manifestation during service.  

* A July 2011 arterial Doppler ultrasound obtained to evaluate the Veteran's bilateral leg pain revealed calcified atherosclerotic plaques involving the bilateral common femoral artery, superficial femoral artery, and the popliteal artery, but no hemodynamically significant stenosis was seen at those levels.  There was probable moderate arterial stenosis involving the right peroneal artery, right distal anterior tibial artery, and dorsalis pedis artery and the left peroneal artery, left anterior tibial artery, and the dorsalis pedis artery.  No vascular flow was seen within the right posterior tibial artery and proximal anterior tibial artery on the right nor was flow visualized in the left distal peroneal artery.  

* The Veteran underwent X-rays of the left ankle and foot in April 2012 to evaluate his leg pain.  Left ankle X-ray revealed mild osteoarthritis with a small calcaneal enthesophyte.  Left foot X-ray revealed a small calcaneal enthesophyte with a moderate pes planus deformity, hallux valgus, and mild osteoarthritis.  

* An April 2012 arterial Doppler ultrasound obtained to evaluate the Veteran's complaints of leg pain revealed severe disease below the level of the popliteal arteries, bilaterally.  

* In October 2012, the Veteran complained of numbness in his feet for years.  The impression was peripheral vascular disease not otherwise specified due to diabetes, neuropathy in collagen vascular disease due to diabetes, and diabetes mellitus associated with chronic kidney disease and peripheral artery disease.  

In rendering the requested opinion, the examiner must consider and address the October 2012 impression of neuropathy in collagen vascular disease due to diabetes.  The examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

3.  After all available records have been associated with the claims file and/or e-folder, afford the Veteran a VA examination to determine the etiology of his claimed erectile dysfunction.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran has had erectile dysfunction at any time since around March 2007 (when he filed his claim for service connection) which (1) began during active service, (2) is related to any incident of service, or (3) was caused or aggravated by his service-connected diabetes mellitus.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* Service treatment records are negative for complaints regarding or treatment for erectile dysfunction.  

* In his October 2010 VA Form 9, the Veteran asserted that his claimed conditions, including erectile dysfunction, had their original manifestation during service.  

* On review of systems during treatment in May 2012, impotence was not present.  

The examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation, such as erectile difficulties.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


